Name: Commission Regulation (EC) No 859/2009 of 18 September 2009 amending Regulation (EC) No 244/2009 as regards the ecodesign requirements on ultraviolet radiation of non-directional household lamps (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  electronics and electrical engineering;  deterioration of the environment;  consumption
 Date Published: nan

 19.9.2009 EN Official Journal of the European Union L 247/3 COMMISSION REGULATION (EC) No 859/2009 of 18 September 2009 amending Regulation (EC) No 244/2009 as regards the ecodesign requirements on ultraviolet radiation of non-directional household lamps (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2005/32/EC of the European Parliament and of the Council of 6 July 2005 establishing a framework for the setting of ecodesign requirements for energy-using products and amending Council Directive 92/42/EEC and Directives 96/57/EC and 2000/55/EC of the European Parliament and of the Council (1) and in particular Article 15(1) thereof, Having regard to Commission Regulation (EC) No 244/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for non-directional household lamps (2), After consulting the Ecodesign Consultation Forum, Whereas: (1) According to evidence produced after the adoption of Regulation (EC) No 244/2009, the limit set in Table 5 of the Regulation regarding ultraviolet radiation of the UVC type cannot be met by tungsten halogen lamps without a second lamp envelope (notably mains voltage halogen lamps with G9 and R7s caps but also extra low voltage halogen lamps). This would result in banning those lamps from the internal market from 1 September 2009. (2) The phasing out of G9 and R7s cap lamps is considered only in a longer term, as they are widely used and there is presently no suitable replacement available that would fit into the luminaires designed for such lamps. Recital 21 of Regulation (EC) No 244/2009 states that the requirements of the measure allow halogen lamps of socket G9 and R7s to remain on the market for a limited period of time. There is no indication in the Regulation of the length of this time period, however it was not the intention to ban these lamps on 1 September 2009 on the basis of UVC radiation, in case they comply with the other requirements of the Regulation. (3) Article 15 of Directive 2005/32/EC requires that the ecodesign requirements should not affect functionality from the users perspective, should not entail excessive costs, should not have a significant negative impact on industrys competitiveness, and should be established taking into account relevant Community legislation. (4) It is important to ensure that lamps placed on the EU market are safe for use. Directive 2006/95/EC of the European Parliament and of the Council of 12 December 2006 on the harmonisation of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (3) (Low Voltage Directive) regulates the radiation of electrical equipment designed for use with a voltage rating of between 50 and 1 000 V for alternating current and between 75 and 1 500 V for direct current. UV radiation limits are set in related harmonised standards for both mains voltage and extra low voltage (such as 12 V and 24 V) tungsten halogen lamps, but not for compact fluorescent lamps. More fundamentally, Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (4) requires that products placed on the market are safe. (5) It is necessary to ensure coherence between Regulation (EC) No 244/2009 and other Community legislation affecting the UV radiation of non-directional household lamps. Regulation (EC) No 244/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2005/32/EC, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 244/2009 Annex II to Regulation (EC) No 244/2009 is amended as set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 2009. For the Commission Andris PIEBALGS Member of the Commission (1) OJ L 191, 22.7.2005, p. 29. (2) OJ L 76, 24.3.2009, p. 3. (3) OJ L 374, 27.12.2006, p. 10. (4) OJ L 11, 15.1.2002, p. 4. ANNEX Ecodesign requirements for non-directional household lamps Table 5 of Annex II to Regulation (EC) No 244/2009 is replaced by the following: Table 5 Functionality requirements for lamps excluding compact fluorescent lamps and LED lamps Functionality parameter Stage 1 Stage 5 Rated lamp lifetime  ¥ 1 000 h  ¥ 2 000 h Lumen maintenance  ¥ 85 % at 75 % of rated average lifetime  ¥ 85 % at 75 % of rated average lifetime Number of switching cycles  ¥ four times the rated lamp life expressed in hours  ¥ four times the rated lamp life expressed in hours Starting time < 0,2 s < 0,2 s Lamp warm-up time to 60 % Ã ¦  ¤ 1,0 s  ¤ 1,0 s Premature failure rate  ¤ 5,0 % at 100 h  ¤ 5,0 % at 200 h Lamp power factor  ¥ 0,95  ¥ 0,95